KENNERLY, District Judge
(concurring in part).
Plaintiffs pray that defendants be enjoined and restrained:
(a) From arresting and prosecuting them in the Courts of Texas for having in their possession, etc., fish of a size, etc. violative of the Texas Statutes.
(b) From seizing, etc., such fish.
1. On the question of enjoining Plaintiffs’ arrest and prosecution under the Texas statutes, I see no difference in principle between this case and the cases of Douglass v. Jeannette, 319 U.S. 157, 159, 63 S.Ct. 877, 882, 87 L.Ed. 1324, and Lee v. City of El Campo, 5 Cir., 135 F.2d 740; Id., D. C., 50 F.Supp. 411, and think plaintiffs’ bill to enjoin such arrest and prosecution should be dismissed for the reasons there stated. If, however, equity requir'es us to consider such Bill for such relief, I think Silz v. Hesterberg, 211 U.S. 31, 35, 29 S. *1004Ct. 10, 53 L.Ed. 75, is controlling and that, as stated in the majority opinion, plaintiffs’ case for such relief must fall.
2. But plaintiffs’ suit to enjoin defendants from seizing, etc., their fish (of an unlawful size) is another matter. Defendants point to no Texas statute, and I have been able to find none, authorizing such seizure, etc., and I am convinced that any such seizure, etc., by defendants would be unlawful. Since, however, plaintiffs’ possession of such fish (of an unlawful size) is prohibited under the Texas statutes, plaintiffs may not have the aid of a court of equity in preventing their seizure, etc., by defendants. Thompson v. Spear, 5 Cir., 91 F.2d 430; Whittington v. Smith, D.C., 16 F.Supp. 448. I think for that reason plaintiffs’ bill to enjoin such seizure, etc., should be dismissed.